Case 19-34054-sgj11 Doc 1625 Filed 12/23/20                    Entered 12/23/20 22:25:24              Page 1 of 13



 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
 Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
 John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
 Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
 Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760

 HAYWARD & ASSOCIATES PLLC
 Melissa S. Hayward (TX Bar No. 24044908)
 MHayward@HaywardFirm.com
 Zachery Z. Annable (TX Bar No. 24053075)
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, TX 75231
 Telephone: (972) 755-7100
 Facsimile: (972) 755-7110

 Counsel for the Debtor and Debtor-in-Possession


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                 §
 In re:                                                          § Chapter 11
                                                                 §
 HIGHLAND CAPITAL MANAGEMENT, L.P., 1                            § Case No. 19-34054-sgj11
                                                                 §
                                    Debtor.                      §


           DEBTOR’S MOTION FOR ENTRY OF AN ORDER APPROVING
     SETTLEMENT WITH HARBOURVEST (CLAIM NOS. 143, 147, 149, 150, 153, 154)
            AND AUTHORIZING ACTIONS CONSISTENT THEREWITH


 TO THE HONORABLE STACEY G. C. JERNIGAN,
 UNITED STATES BANKRUPTCY JUDGE:


 1
   The last four digits of the Debtor’s taxpayer identification number are 6725. The headquarters and service address
 for the Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


 DOCS_NY:41802.6 36027/002
Case 19-34054-sgj11 Doc 1625 Filed 12/23/20               Entered 12/23/20 22:25:24          Page 2 of 13



         Highland Capital Management, L.P., the above-captioned debtor and debtor-in-

 possession (“Highland” or the “Debtor”), files this motion (the “Motion”) for entry of an order,

 substantially in the form attached hereto as Exhibit A, pursuant to Rule 9019 of the Federal

 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), approving a settlement agreement (the

 “Settlement Agreement”), 2 a copy of which is attached as Exhibit 1 to the Declaration of John A.

 Morris in Support of the Debtor’s Motion for Entry of an Order Approving Settlement with

 HarbourVest (Claim Nos. 143, 147, 149, 150, 153, 154) and Authorizing Actions Consistent

 Therewith being filed simultaneously with this Motion (“Morris Dec.”), that, among other things,

 fully and finally resolves the proofs of claim filed by HarbourVest 2017 Global Fund L.P.,

 HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment L.P., HV

 International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest Partners

 L.P. (collectively, “HarbourVest”). In support of this Motion, the Debtor represents as follows:

                                              JURISDICTION

                  1.         This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue

 in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                  2.         The statutory predicates for the relief sought herein are sections 105(a)

 and 363 of title 11 of the United States Code (the “Bankruptcy Code”), and Rule 9019 of the

 Bankruptcy Rules.




 2
  All capitalized terms used but not defined herein shall have the meanings given to them in the Settlement
 Agreement.

                                                     2
 DOCS_NY:41802.6 36027/002
Case 19-34054-sgj11 Doc 1625 Filed 12/23/20                       Entered 12/23/20 22:25:24   Page 3 of 13



                                          RELEVANT BACKGROUND

 A.         Procedural Background

                     3.       On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court for the

 District of Delaware, Case No. 19-12239 (CSS) (the “Delaware Court”).

                     4.       On October 29, 2019, the official committee of unsecured creditors (the

 “Committee”) was appointed by the U.S. Trustee in the Delaware Court.

                     5.       On December 4, 2019, the Delaware Court entered an order transferring

 venue of the Debtor’s case to this Court [Docket No. 186]. 3

                     6.       On December 27, 2019, the Debtor filed that certain Motion of the Debtor

 for Approval of Settlement with the Official Committee of Unsecured Creditors Regarding

 Governance of the Debtor and Procedures for Operations in the Ordinary Course [Docket No.

 281] (the “Settlement Motion”). This Court approved the Settlement Motion on January 9, 2020

 [Docket No. 339] (the “Settlement Order”).

                     7.       In connection with the Settlement Order, an independent board of

 directors was constituted at the Debtor’s general partner, Strand Advisors, Inc., and certain

 operating protocols were instituted.

                     8.       On July 16, 2020, this Court entered an order appointing James P. Seery,

 Jr., as the Debtor’s chief executive officer and chief restructuring officer [Docket No. 854].

                     9.       The Debtor has continued in the possession of its property and has

 continued to operate and manage its business as a debtor-in-possession pursuant to sections

 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in this

 chapter 11 case.


 3
     All docket numbers refer to the docket maintained by this Court.

                                                            3
 DOCS_NY:41802.6 36027/002
Case 19-34054-sgj11 Doc 1625 Filed 12/23/20                      Entered 12/23/20 22:25:24              Page 4 of 13



 B.       Overview of HarbourVest’s Claims

                   10.       HarbourVest’s claims against the Debtor’s estate arise from its $80 million

 investment in Highland CLO Funding, f/k/a Acis Loan Funding, Ltd. (“HCLOF”), pursuant to

 which HarbourVest obtained a 49 percent interest in HCLOF (the “Investment”).

                   11.       In brief, HarbourVest contends that it was fraudulently induced into

 entering into the Investment based on the Debtor’s misrepresentations and omissions concerning

 certain material facts, including that the Debtor: (1) failed to disclose that it never intended to

 pay an arbitration award obtained by a former portfolio manager, (2) failed to disclose that it

 engaged in a series of fraudulent transfers for the purpose of preventing the former portfolio

 manager from collecting on his arbitration award and misrepresented the reasons changing the

 portfolio manager for HCLOF immediately prior to the Investment, (3) indicated that the dispute

 with the former portfolio manager would not impact investment activities, and (4) expressed

 confidence in the ability of HCLOF to reset or redeem the collateralized loan obligations

 (“CLOs”) under its control.

                   12.       HarbourVest seeks to rescind its Investment and claims damages in excess

 of $300 million based on theories of fraud, fraudulent inducement, fraudulent concealment,

 fraudulent misrepresentation, negligent misrepresentation, and breach of fiduciary duty (under

 Guernsey law), and on alleged violations of state securities laws and the Racketeer Influenced

 Corrupt Organization Act (“RICO”).

                   13.       HarbourVest’s allegations are summarized below. 4




 4
   Solely for purposes of this Motion, and not for any other reason, the facts set forth herein are adopted largely from
 the HarbourVest Response to Debtor’s First Omnibus Objection to Certain (A) Duplicate Claims; (B) Overstated
 Claims; (C) Late-Filed Claims; (D) Satisfied Claims; (E) No-Liability Claims; and (F) Insufficient-Documentation
 Claims [Docket No. 1057] (the “Response”).

                                                           4
 DOCS_NY:41802.6 36027/002
Case 19-34054-sgj11 Doc 1625 Filed 12/23/20               Entered 12/23/20 22:25:24      Page 5 of 13



 C.      Summary of HarbourVest’s Factual Allegations

                  14.        At the time HarbourVest made its Investment, the Debtor was embroiled

 in an arbitration against Joshua Terry (“Mr. Terry”), a former employee of the Debtor and

 limited partner of Acis Capital Management, L.P. (“Acis LP”). Through Acis LP, Mr. Terry

 managed Highland’s CLO business, including CLO-related investments held by Acis Loan

 Funding, Ltd. (“Acis Funding”).

                  15.        The litigation between Mr. Terry and the Debtor began in 2016, after the

 Debtor terminated Mr. Terry and commenced an action against him in Texas state court. Mr.

 Terry asserted counterclaims for wrongful termination and for the wrongful taking of his

 ownership interest in Acis LP and subsequently had certain claims referred to arbitration where

 he obtained an award of approximately $8 million (the “Arbitration Award”) on October 20,

 2017.

                  16.        HarbourVest alleges that the Debtor responded to the Arbitration Award

 by engaging in a series of fraudulent transfers and corporate restructurings, the true purposes of

 which were fraudulently concealed from HarbourVest.

                  17.        For example, according to HarbourVest, the Debtor changed the name of

 the target fund from Acis Funding to “Highland CLO Funding, Ltd.” (“HCLOF”) and “swapped

 out” Acis LP for Highland HCF Advisor, Ltd. as portfolio manager (the “Structural Changes”).

 The Debtor allegedly told HarbourVest that it made these changes because of the “reputational

 harm” to Acis LP resulting from the Arbitration Award. The Debtor further told HarbourVest

 that in lieu of redemptions, resetting the CLOs was necessary, and that it would be easier to reset

 them under the “Highland” CLO brand instead of the Acis CLO brand.

                  18.        In addition, HarbourVest also alleges that the Debtor had no intention of

 allowing Mr. Terry to collect on his Arbitration Award, and orchestrated a scheme to “denude”


                                                     5
 DOCS_NY:41802.6 36027/002
Case 19-34054-sgj11 Doc 1625 Filed 12/23/20               Entered 12/23/20 22:25:24       Page 6 of 13



 Acis of assets by fraudulently transferring virtually all of its assets and attempting to transfer its

 profitable portfolio management contracts to non-Acis, Debtor-related entities.

                  19.        Unaware of the fraudulent transfers or the true purposes of the Structural

 Changes, and in reliance on representations made by the Debtor, HarbourVest closed on its

 Investment in HCLOF on November 15, 2017.

                  20.        After discovering the transfers that occurred between Highland and Acis

 between October and December 2017 following the Arbitration Award (the “Transfers”), on

 January 24, 2018, Terry moved for a temporary restraining order (the “TRO”) from the Texas

 state court on the grounds that the Transfers were pursued for the purpose of rendering Acis LP

 judgment-proof. The state court granted the TRO, enjoining the Debtor from transferring any

 CLO management contracts or other assets away from Acis LP.

                  21.        On January 30, 2018, Mr. Terry filed involuntary bankruptcy petitions

 against Acis LP and its general partner, Acis Capital Management GP, LLC. See In re Acis

 Capital Management, L.P., Case No. 18-30264-sgj11 (Bankr. N.D. Tex. 2018) and In re Acis

 Capital Management GP, LLC, Case No. 18-30265-sgj11 (Bankr. N.D. Tex. 2018) (collectively,

 the “Acis Bankruptcy Case”). The Bankruptcy Court overruled the Debtor’s objection, granted

 the involuntary petitions, and appointed a chapter 11 trustee (the “Acis Trustee”). A long

 sequence of events subsequently transpired, all of which relate to HarbourVest’s claims,

 including:

         •    On May 31, 2018, the Court issued a sua sponte TRO preventing any actions in
              furtherance of the optional redemptions or other liquidation of the Acis CLOs.

         •    On June 14, 2018, HCLOF withdrew optional redemption notices.

         •    The TRO expired on June 15, 2018, and HCLOF noticed the Acis Trustee that it was
              requesting an optional redemption.




                                                      6
 DOCS_NY:41802.6 36027/002
Case 19-34054-sgj11 Doc 1625 Filed 12/23/20               Entered 12/23/20 22:25:24      Page 7 of 13



         •    HCLOF’s request was withdrawn on July 6, 2018, and on June 21, 2018, the Acis
              Trustee sought an injunction preventing Highland/HCLOF from seeking further
              redemptions (the “Preliminary Injunction”).

         •    The Court granted the Preliminary Injunction on July 10, 2018, pending the Acis
              Trustee’s attempts to confirm a plan or resolve the Acis Bankruptcy.

         •    On August 30, 2018, the Court denied confirmation of the First Amended Joint Plan
              for Acis, and held that the Preliminary Injunction must stay in place on the ground
              that the “evidence thus far has been compelling that numerous transfers after the Josh
              Terry judgment denuded Acis of value.”

         •    After the Debtor made various statements implicating HarbourVest in the Transfers,
              the Acis Trustee investigated HarbourVest’s involvement in such Transfers, including
              extensive discovery and taking a 30(b)(6) deposition of HarbourVest’s managing
              director, Michael Pugatch, on November 17, 2018.

         •    On March 20, 2019, HCLOF sent a letter to Acis LP stating that it was not interested
              in pursuing, or able to pursue, a CLO reset transaction.

 D.      The Parties’ Pleadings and Positions Concerning HarbourVest’s
         Proofs of Claim

                  22.        On April 8, 2020, HarbourVest filed proofs of claim against Highland that

 were subsequently denoted by the Debtor’s claims agents as claim numbers 143, 147, 149, 150,

 153, and 154, respectively (collectively, the “Proofs of Claim”). Morris Dec. Exhibits 2-7.

                  23.        The Proofs of Claim assert, among other things, that HarbourVest suffered

 significant harm due to conduct undertaken by the Debtor and the Debtor’s employees, including

 “financial harm resulting from (i) court orders in the Acis Bankruptcy that prevented certain

 CLOs in which HCLOF was invested from being refinanced or reset and court orders that

 otherwise relegated the activity of HCLOF [i.e., the Preliminary Injunction]; and (ii) significant

 fees and expenses related to the Acis Bankruptcy that were charged to HCLOF.” See, e.g.,

 Morris Dec. Exhibit 2 ¶3.

                  24.        HarbourVest also asserted “any and all of its right to payment, remedies,

 and other claims (including contingent or unliquidated claims) against the Debtor in connection

 with and relating to the forgoing harm, including for any amounts due or owed under the various

                                                     7
 DOCS_NY:41802.6 36027/002
Case 19-34054-sgj11 Doc 1625 Filed 12/23/20                Entered 12/23/20 22:25:24        Page 8 of 13



 agreements with the Debtor in connection with relating to” the Operative Documents “and any

 and all legal and equitable claims or causes of action relating to the forgoing harm.” See, e.g.,

 Morris Dec. Exhibit 2 ¶4.

                  25.        Highland subsequently objected to HarbourVest’s Proofs of Claim on the

 grounds that they were no-liability claims. [Docket No. 906] (the “Claim Objection”).

                  26.        On September 11, 2020, HarbourVest filed its Response. The Response

 articulated specified claims under U.S. federal and state and Guernsey law, including claims for

 fraud, fraudulent concealment, fraudulent inducement, fraudulent misrepresentation, negligent

 misrepresentation (collectively, the “Fraud Claims”), U.S. State and Federal Securities Law

 Claims (the “Securities Claims”), violations of the Federal Racketeer Influenced and Corrupt

 Organizations Act (“RICO”), breach of fiduciary duty and misuse of fund assets, and an unfair

 prejudice claim under Guernsey law (collectively, with the Proofs of Claim, the “HarbourVest

 Claims”).

                  27.        On October 18, 2020, HarbourVest filed its Motion of HarbourVest

 Pursuant to Rule 3018 of the Federal Rules of Bankruptcy Procedure for Temporary Allowance

 of Claims for Purposes of Voting to Accept or Reject the Plan [Docket No. 1207] (the “3018

 Motion”). In its 3018 Motion, HarbourVest sought for its Claims to be temporarily allowed for

 voting purposes in the amount of more than $300 million (based largely on a theory of treble

 damages).

 E.      Settlement Discussions

                  28.        In October, the parties discussed the possibility of resolving the Rule 3018

 Motion.

                  29.        In November, the parties broadened the discussions in an attempt to reach

 a global resolution of the HarbourVest Claims. In the pursuit thereof, the parties and their


                                                      8
 DOCS_NY:41802.6 36027/002
Case 19-34054-sgj11 Doc 1625 Filed 12/23/20                Entered 12/23/20 22:25:24       Page 9 of 13



 counsel participated in several conference calls where they engaged in a spirited exchange of

 perspectives concerning the facts and the law.

                  30.        During follow up meetings, the parties’ interests became more defined.

 Specifically, HarbourVest sought to maximize its recovery while fully extracting itself from the

 Investment, while the Debtor sought to minimize the HarbourVest Claims consistent with its

 perceptions of the facts and law.

                  31.        After the parties’ interests became more defined, the principals engaged in

 a series of direct, arm’s-length, telephonic negotiations that ultimately lead to the settlement,

 whose terms are summarized below.

 F.        Summary of Settlement Terms

                  32.        The Settlement Agreement contains the following material terms, among

 others:

           •   HarbourVest shall transfer its entire interest in HCLOF to an entity to be designated
               by the Debtor; 5

           •   HarbourVest shall receive an allowed, general unsecured, non-priority claim in the
               amount of $45 million and shall vote its Class 8 claim in that amount to support the
               Plan;

           •   HarbourVest shall receive a subordinated, allowed, general unsecured, non-priority
               claim in the amount of $35 million and shall vote its Class 9 claim in that amount to
               support the Plan;

           •   HarbourVest will support confirmation of the Debtor’s Plan, including, but not
               limited to, voting its claims in support of the Plan;

           •   The HarbourVest Claims shall be allowed in the aggregate amount of $45 million for
               voting purposes;

           •   HarbourVest will support the Debtor’s pursuit of its pending Plan of Reorganization;
               and

           •   The parties shall exchange mutual releases.

 5
  The NAV for HarbourVest’s 49.98% interest in HCLOF was estimated to be approximately $22 million as of
 December 1, 2020.

                                                      9
 DOCS_NY:41802.6 36027/002
Case 19-34054-sgj11 Doc 1625 Filed 12/23/20                Entered 12/23/20 22:25:24       Page 10 of 13



  See generally Morris Dec. Exhibit 1.

                                    BASIS FOR RELIEF REQUESTED

                   33.        Bankruptcy Rule 9019 governs the procedural prerequisites to approval of

  a settlement, providing that:

             On motion by the trustee and after notice and a hearing, the court may
             approve a compromise or settlement. Notice shall be given to creditors, the
             United States trustee, the debtor, and indenture trustees as provided in Rule
             2002 and to any other entity as the court may direct.

  FED. R. BANKR. P. 9019(a).

                   34.        Settlements in bankruptcy are favored as a means of minimizing litigation,

  expediting the administration of the bankruptcy estate, and providing for the efficient resolution

  of bankruptcy cases. See Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996);

  Rivercity v. Herpel (In re Jackson Brewing Co.), 624 F.2d 599, 602 (5th Cir. 1980). Pursuant to

  Bankruptcy Rule 9019(a), a bankruptcy court may approve a compromise or settlement as long

  as the proposed settlement is fair, reasonable, and in the best interest of the estate. See In re Age

  Ref. Inc., 801 F.3d 530, 540 (5th Cir. 2015). Ultimately, “approval of a compromise is within

  the sound discretion of the bankruptcy court.” See United States v. AWECO, Inc. (In re AWECO,

  Inc.), 725 F.2d 293, 297 (5th Cir. 1984); Jackson Brewing, 624 F.2d at 602–03.

                   35.        In making this determination, the United States Court of Appeals for the

  Fifth Circuit applies a three-part test, “with a focus on comparing ‘the terms of the compromise

  with the rewards of litigation.’” Official Comm. of Unsecured Creditors v. Cajun Elec. Power

  Coop. (In re Cajun Elec. Power Coop.), 119 F.3d 349, 356 (5th Cir. 1997) (citing Jackson

  Brewing, 624 F.2d at 602). The Fifth Circuit has instructed courts to consider the following

  factors: “(1) The probability of success in the litigation, with due consideration for the

  uncertainty of law and fact, (2) The complexity and likely duration of the litigation and any



                                                      10
  DOCS_NY:41802.6 36027/002
Case 19-34054-sgj11 Doc 1625 Filed 12/23/20               Entered 12/23/20 22:25:24      Page 11 of 13



  attendant expense, inconvenience and delay, and (3) All other factors bearing on the wisdom of

  the compromise.” Id. Under the rubric of the third factor referenced above, the Fifth Circuit has

  specified two additional factors that bear on the decision to approve a proposed settlement. First,

  the court should consider “the paramount interest of creditors with proper deference to their

  reasonable views.” Id.; Conn. Gen. Life Ins. Co. v. United Cos. Fin. Corp. (In re Foster

  Mortgage Corp.), 68 F.3d 914, 917 (5th Cir. 1995). Second, the court should consider the

  “extent to which the settlement is truly the product of arms-length bargaining, and not of fraud or

  collusion.” Age Ref. Inc., 801 F.3d at 540; Foster Mortgage Corp., 68 F.3d at 918 (citations

  omitted).

                   36.        There is ample basis to approve the proposed Settlement Agreement based

  on the Rule 9019 factors set forth by the Fifth Circuit.

                   37.        First, although the Debtor believes that it has valid defenses to the

  HarbourVest Claims, there is no guarantee that the Debtor would succeed in its litigation with

  HarbourVest. Indeed, to establish its defenses, the Debtor would be required to rely, at least in

  part, on the credibility of witnesses whose veracity has already been called into question by this

  Court.      Moreover, it will be difficult to dispute that the Transfers precipitated the Acis

  Bankruptcy, and, ultimately, the imposition of the Bankruptcy Court’s TRO that restricted

  HCLOF’s ability to reset or redeem the CLOs and that is at the core of the HarbourVest Claims.

                   38.        The second factor—the complexity, duration, and costs of litigation—also

  weighs heavily in favor of approving the Settlement Agreement. As this Court is aware, the

  events forming the basis of the HarbourVest Claims—including the Terry Litigation and Acis

  Bankruptcy—proceeded for years in this Court and in multiple other forums, and has already

  cost the Debtor’s estate millions of dollars in legal fees. If the Settlement Agreement is not

  approved, then the parties will expend significant resources litigating a host of fact-intensive


                                                     11
  DOCS_NY:41802.6 36027/002
Case 19-34054-sgj11 Doc 1625 Filed 12/23/20                Entered 12/23/20 22:25:24       Page 12 of 13



  issues including, among other things, the substance and materiality of the Debtor’s alleged

  fraudulent statements and omissions and whether HarbourVest reasonably relied on those

  statements and omissions.

                   39.        Third, approval of the Settlement Agreement is justified by the paramount

  interest of creditors. Specifically, the settlement will enable the Debtor to: (a) avoid incurring

  substantial litigation costs; (b) avoid the litigation risk associated with HarbourVest’s $300

  million claim; and (c) through the plan support provisions, increase the likelihood that the

  Debtor’s pending plan of reorganization will be confirmed.

                   40.        Finally, the Settlement Agreement was unquestionably negotiated at

  arm’s-length. The terms of the settlement are the result of numerous, ongoing discussions and

  negotiations between the parties and their counsel and represent neither party’s “best case

  scenario.” Indeed, the Settlement Agreement should be approved as a rational exercise of the

  Debtor’s business judgment made after due deliberation of the facts and circumstances

  concerning HarbourVest’s Claims.

                                           NO PRIOR REQUEST

                   41.        No previous request for the relief sought herein has been made to this, or

  any other, Court.

                                                   NOTICE


                   42.        Notice of this Motion shall be given to the following parties or, in lieu

  thereof, to their counsel, if known: (a) counsel for HarbourVest; (b) the Office of the United

  States Trustee; (c) the Office of the United States Attorney for the Northern District of Texas; (d)

  the Debtor’s principal secured parties; (e) counsel to the Committee; and (f) parties requesting

  notice pursuant to Bankruptcy Rule 2002. The Debtor submits that, in light of the nature of the

  relief requested, no other or further notice need be given.

                                                      12
  DOCS_NY:41802.6 36027/002
Case 19-34054-sgj11 Doc 1625 Filed 12/23/20              Entered 12/23/20 22:25:24    Page 13 of 13



          WHEREFORE, the Debtor respectfully requests entry of an order, substantially in the

  form attached hereto as Exhibit A, (a) granting the relief requested herein, and (b) granting such

  other relief as is just and proper.



  Dated: December 23, 2020.                 PACHULSKI STANG ZIEHL & JONES LLP

                                            Jeffrey N. Pomerantz (CA Bar No. 143717)
                                            Ira D. Kharasch (CA Bar No. 109084)
                                            John A. Morris (NY Bar No. 266326)
                                            Gregory V. Demo (NY Bar No. 5371992)
                                            Hayley R. Winograd (NY Bar No. 5612569)
                                            10100 Santa Monica Blvd., 13th Floor
                                            Los Angeles, CA 90067
                                            Telephone: (310) 277-6910
                                            Facsimile: (310) 201-0760
                                            Email: jpomerantz@pszjlaw.com
                                                    ikharasch@pszjlaw.com
                                                    jmorris@pszjlaw.com
                                                    gdemo@pszjlaw.com
                                                    hwinograd@pszjlaw.com


                                            -and-
                                            HAYWARD & ASSOCIATES PLLC
                                            /s/ Zachery Z. Annable
                                            Melissa S. Hayward
                                            Texas Bar No. 24044908
                                            MHayward@HaywardFirm.com
                                            Zachery Z. Annable
                                            Texas Bar No. 24053075
                                            ZAnnable@HaywardFirm.com
                                            10501 N. Central Expy, Ste. 106
                                            Dallas, Texas 75231
                                            Tel: (972) 755-7100
                                            Fax: (972) 755-7110
                                            Counsel for the Debtor and Debtor-in-Possession




                                                    13
  DOCS_NY:41802.6 36027/002
